     CASE 0:14-cr-00302-MJD-LIB Document 107 Filed 08/12/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                               ORDER
                                                 Crim. No. 14-302 (MJD)

Mark Anthony Thompson,

      Defendant.



      This matter is before the Court on the Government’s Motion for an

Extension to File its Response to Defendant’s Motion to Vacate his Conviction

and Sentence. Based on the file, records and proceedings herein,

      IT IS HEREBY ORDERED that the Government’s Motion for an Extension

[Doc. No. 106] is GRANTED. The Government shall file its responsive brief on

or before August 17, 2020. Defendant may file a reply brief on or before August

31, 2020.

Date: August 12, 2020          ___s/ Michael J. Davis________________________
                               Michael J. Davis
                               United States District Court
